Citation Nr: 0931939	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-28 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
intervertebral disc syndrome, lumbar spine.  

2.  Entitlement to service connection for an upper back and 
neck disorder with tricep muscle spasms.       


REPRESENTATION

Appellant represented by:	Joseph I. Carter, Esquire


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to October 
1994.  

This matter is on appeal from the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  

Specifically, the Board finds the Veteran's statements as to 
his chronic low back pain to be credible.  Moreover, the 
record reflects current loss of disc height at L4-5 and L5-
S1.  The Board notes that the most recent VA examination is 
now nearly six years old.  Given his contentions and the 
length of time since the last examination, the Board finds 
that a VA examination is needed to assess his current level 
of disability of his intervertebral disc syndrome, lumbar 
spine.  

Further, the Board finds the Veteran's statements as to his 
fall in service and his current upper back and neck disorder 
with tricep muscle spasms to be credible.  Moreover, the 
record reflects current right side loss of disc height at C5-
6, osteophyte formations at C4-5, non-traumatic loss of 
cervical lordosis, and fusion at C6-7.  Therefore, the Board 
finds that a VA examination is warranted to determine whether 
there is a nexus between his in-service injury and current 
upper back and neck pathology.

Regarding the Veteran's claim for an increased rating, the 
Board further determines that additional development is 
required with respect to the VCAA notice requirements.  In 
this regard, the U.S. Court of Appeals for Veterans Claims 
held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) that, 
for an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  

It was further held that if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  In this 
case, corrective VCAA notice is needed to cure the notice 
deficiency.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain treatment records from the VA 
Medical Center (VAMC) in Gainesville, 
Florida, for the period from February 
2005 to the present.  Any negative 
response should be noted in the file.

2.  Upon receipt of the proper waivers, 
request treatment records from the 
following: (1) Mink Chiropractic Centers, 
for the period May 2009 to the present; 
(2) Albany Spine and Physical Medicine, 
701 North Slappey Boulevard, Albany, 
Georgia 31701 for the period May 2009 to 
the present; (3) Edward K. Mark, Jr., 
M.D., 4274 North Valdosta Road, Valdosta, 
Georgia 31602, for the period February 
2005 to the present; and all records from 
Dr. Everett Barts, neurosurgeon 
referenced at the Veteran's hearing in 
May 2009.  

3.  Make arrangements for the Veteran to 
be afforded an examination to determine 
the nature and extent of his 
intervertebral disc syndrome, lumbar 
spine.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation, including ranges of motion, 
limitation of motion due to pain on use, 
weakness, excess fatigability, and/or 
incoordination.  

4.  Make arrangements for the Veteran to 
be afforded an examination for a medical 
opinion regarding the relationship 
between his upper back and neck disorder 
with tricep muscle spasms, and active 
duty service, if any.  

The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.

Specifically, the examiner is requested 
to express an opinion as to the 
following:

Does the record establish that it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the Veteran's complaints related to his 
upper back and neck with tricep muscle 
spasms had their onset during his active 
service or are in any way related to 
active service?

In responding to these questions, the 
examiner should indicate the degree to 
which the opinions are based upon the 
objective findings of record as opposed 
to the history as provided by the 
Veteran.

5.  Issue a corrective VCAA notice letter 
which satisfies all VCAA notice 
obligations in accordance with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Such notice should apprise the Veteran of 
the evidence and information necessary to 
substantiate his increased rating claim.  
Specifically, the notice should apprise 
the claimant that, to substantiate his 
claim, the medical or lay evidence must 
show a worsening or increase in severity 
of the disability, and the effect that 
such worsening or increase has on his 
employment and daily life.  

The notice should also provide examples 
of the types of medical and lay evidence 
that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  

The notice letter additionally should 
inform the claimant of the division of 
responsibility between him and VA in 
producing or obtaining evidence or 
information.  

6.  Upon completion of the above, 
readjudicate the issues on appeal, to 
include any treatment records that may 
not have been previously considered. 

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

